AO472 (Rev. lll16) OrderofDetention Pending Trial


                                     Umrpo Srarps Drsrrucr CoURT
                                                                 for the
                                                         District of New Mexico


                  United States of America
                                v.
                ALEXIS REBECCA LOVATO                                      Case   No.    21-1036 MJ

                            Defendant


                                     ORDER OF DETENTION PENDING TRIAL
                                                    Part I - Eligibility for Detention

     Upon the

              [] Motion of the Government attorney pursuant to 18 U.S.C. $ 3142(f)(1), or
             {tv.otion of the Government or Court's own motion pursuant to 18 U.S.C. $ 3142(0(2),
the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of fact
and conclusions of law, as required by 18 U.S.C. $ 3142(i), in addition to any other findings made at the hearing.

                           Part II - Findings of Fact and Law        as   to Presumptions under $ 31a2(e)

  D A. Rebuttable Presumption Arises Under l8 U.S.C. $ 31a2(e)(2) (previous violator)t      There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
           D (1) the defendant is charged with one of the following crimes described in 18 U.S.C. g 31a2(f)(l):
                 D(a)   a crime of violence, a violation of l8 U.S.C. $ 1591, or an offense listed in l8 U.S.C.
                   $ 2332b(gX5)(B) for which a maximum term of imprisonment of l0 years or more is prescribed; or
               D (b) an offense for which the maximum sentence is life imprisonment or death; or
               D (c) an offense for which a maximum term of imprisonment of l0 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. $S 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. $$ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. $$ 70501-70508); or
               D(d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                  jurisdiction had existed, or a combination of such offenses; or
               D (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. $ 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under l8 U.S.C. $ 2250; and
           D (2) the defendant has previously been convicted of a Federal offense that is described in 1 8 U.S.C.
             $ 3142(0(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
           D (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; azd
           A @1a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.


                                                                                                                     Page   I of   3
AO 472 (Rev. 11/16) Order ofDetention PendingTrial

   0 B. Rebuttable Presumption       Arises Under 18 U.S.C. $ 31a2(e)(3) (narcotics, firearm, other ffinses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
          D (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. $$ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. $$ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. $$ 70501-70508);
          D (2) an offense under 18 U.S.C. $$ 924(c), 956(a), or 2332b;
          D (3) an offense listed in l8 U.S.C. $ 2332b(gX5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
          O (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. $$ 1581-1597) for which a maximum term of
              imprisonment of 20 years or more is prescribed;or
          D (5) an offense involving a minor victim under l8 U.S.C. $$ 1201, 1591,2241,2242,2244(a)(1),2245,
              2251 , 2251 A, 2252(a)(l), 2252(a)(2), 2252(a)(3),2252A(a)(l), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.


   D C. Conclusions Regarding Applicability of Any Presumption Established Above

            D The defendant       has not introduced sufficient evidence to rebut the presumption above, and detention is
                ordered on that basis. (Part III     need not be completed.)


                OR

            t   The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                  Part   III   - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in l8 U.S.C. $ 3l 2(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

  ,6t       clear and convincing evidence that no condition or combination of conditions of release     will reasonably   assure
        the safety of any other person and the community.


  F6V      a preponderance      of evidence that no condition or combination of conditions of release will reasonably assure
        the defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:


        ffWeignt of evidence against the defendant is strong
         D Subject to lengthy period of incarceration if convicted
         D Prior criminal history
      ;E-Participation in criminal activity while on probation, parole, or supervision
        O History of violence or use of weapons
       -E'ffistory of alcohol or substance abuse
      .ffLack of stable employment
        D Lack of stable residence
        D Lack of financially responsible sureties

                                                                                                                          Page 2   of   3
AO472 (Rev. I I/16) OrderofDetention PendingTrial

      D Lack of significant community or farnily ties to this district
      D Significant family or other ties outside the United States
      D Lack of legal status in the United States
      D Subject to removal or deportation after serving any period of incarceration
      D Prior failure to appear in court as ordered
      D Prior attempt(s) to evade law enforcement
      D Qse of alias(es) or false documents
     {gaciground information unknown or unverified
      rt   Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:


           /-.[ -f .*^1. t /l,-t-rt                                   Qr nic<.s           -tFo.




                                               Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must                     a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United Sta               request of an          for the Government, the person in
charge of the corrections facility must deliver the                 Uni                hal for the purpose ofan appearance in
connection with a court proceeding.

Date:      2q J lr %4                                                                 Magistrate Judge




                                                                                                                     Page 3   of   3
